DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.
Claims 2-11 and 33-44 are withdrawn from consideration.1 Claims 1 and 12-32 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 14-15 and 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2016/0320037, previously cited) in view of Sorin, et al. (“Multimaterial Multifunctional Fiber Devices”, published in the 2009 35th European Conference on Optical Communication,2 herein Sorin).3	Regarding claim 1, Wong teaches a fabric comprising:	a plurality of fibers disposed in a fabric configuration, at least one of the fibers comprising a device fiber (paragraph 0025: textile fibers); and 	each device fiber comprising: 	a device fiber body comprising a device fiber body material having a device fiber body surface and having a longitudinal axis along a device fiber body length (Fig. 1: direction 140); 	a plurality of discrete devices disposed as a linear sequence of discrete devices along at least a portion of the device fiber body length within the device fiber body at least one electrical contact pad disposed on each discrete device, said device fiber body including device fiber body material regions disposed between adjacent discrete devices in the linear sequence of discrete devices, separating adjacent discrete devices (paragraph 0028: LEDs 150); and 	at least one electrical conductor disposed within the device fiber body along at least a portion of the device fiber body length, the electrical conductor disposed in electrical connection with an electrical contact pad of discrete devices within the device fiber body (paragraph 0027: conductive wires 120).	Wong does not explicitly teach the fiber body material encapsulating the electrical conductors, contact pads, and discrete devices within the device fiber body while maintaining the electrical connection between the electrical conductors, contact pads, and discrete devices within the device fiber body.	Sorin teaches the fiber body material encapsulating the electrical conductors, contact pads, and discrete devices within the device fiber body while maintaining the electrical connection between the electrical conductors, contact pads, and discrete devices within the device fiber body (Fig. 1 & pages 1-2).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Wong and Sorin, because such a combination can be incorporated with many electronic devices, increasing the usability of the fiber body (page 3 of Sorin).	Regarding claim 12, Wong further teaches said device fiber body material encapsulates discrete devices and electrical conductors within the device fiber body while maintaining the electrical connection between electrical conductors and electrical contact pads of the discrete devices within the device fiber body (paragraph 0028: LEDs 150).	Regarding claim 14, Wong further teaches at least one discrete device disposed within the device fiber body comprises a microelectronic device (paragraph 0028: LEDs 150 serve as microelectronic devices).	Regarding claim 15, Wong further teaches at least one discrete device disposed within the device fiber body comprises a device selected from diode, photodiode, light emitting diode (paragraph 0028: LEDs 150), laser diode, and photodetector.	Regarding claim 17, Wong further teaches at least one discrete device disposed within the device fiber body comprises a semiconductor junction device (paragraph 0028: LEDs contain a p-n junction).	Regarding claim 19, Wong further teaches at least one discrete device disposed within the device fiber body is a two-terminal electronic device and includes at least two electrical contact pads (paragraph 0028: LEDs 150).	Regarding claim 20, Wong further teaches at least one said discrete device disposed within the device fiber body includes at least three electrical contact pads (paragraph 0028: LEDs 150).	Regarding claim 21, Wong further teaches each discrete device disposed within the device fiber body is mechanically rigid (paragraph 0028: LEDs 150).	Regarding claim 22, Wong further teaches each discrete device disposed within the device fiber body is spatially oriented within the device fiber body such that contact pads of said discrete device are parallel to the longitudinal axis of the device fiber body (see arrangement of LEDs in Fig. 1).	Regarding claim 23, Wong further teaches each contact pad comprises a contact pad material that is electrically conducting (paragraph 0028: LEDs 150).	Regarding claim 24, Wong further teaches the linear sequence of discrete devices along at least a portion of the device fiber length includes at least two three different devices (paragraph 0028: LEDs 150).	Regarding claim 25, Wong further teaches the linear sequence of devices along at least a portion of the device fiber length includes at least two devices that are separately operable (paragraph 0029).	Regarding claim 26, Wong further teaches each discrete device disposed within the device fiber body is a discrete planar element having a planar dimension that is greater than a vertical dimension of the planar element (see dimensions in Fig. 4).	Regarding claim 27, Wong further teaches each discrete device disposed within the device fiber body has a first planar surface opposite a second planar surface, and wherein said at least one electrical contact pad comprises a first electrical contact pad disposed on the first planar surface and a second electrical contact pad disposed on the second planar surface (paragraph 0031).	Regarding claim 28, Wong further teaches the first and second planar surfaces are oriented parallel with the device fiber body longitudinal axis (Figs. 1-2).	Regarding claim 29, Wong further teaches ach discrete device disposed within the device fiber body has a first planar surface opposite a second planar surface, and wherein said at least one electrical contact pad comprises a plurality of electrical contact pads that are disposed on the first planar surface (paragraphs 0032-0033 & Fig. 2).	Regarding claim 30, Wong further teaches at least one discrete device disposed within the device fiber body includes an anode and a cathode (paragraph 0028: LEDs 0028 have a cathode an anode).	Regarding claim 31, Wong further teaches at least one discrete device disposed within the device fiber body comprises at least one electrically semiconducting material, at least one electrically conducting material, and at least one electrically insulating material (paragraph 0028: LEDs 150).	Regarding claim 32, Wong further teaches at least one of said discrete devices disposed within the device fiber body comprises a semiconducting material selected from a II-VI semiconducting material and a III-V semiconducting material (paragraph 0028: LEDs have a p-n junction, which contains Group III-V semiconductors).	Regarding claim 33, Wong further teaches the electrical conductor comprises an electrically conducting wire (paragraph 0027: conductive wires 120).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Sorin and in further view of Park (US 2016/0266341, previously cited).4	Regarding claim 13, Wong in view of Sorin teaches the conductor of claim 1, as discussed above. 	Wong in view of Sorin does not explicitly teach at least one discrete device disposed within the device fiber body comprises a photonic device.	Park teaches at least one discrete device disposed within the device fiber body comprises a photonic device (paragraph 0067).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Wong in view of Sorin and Park, because photonic devices reduce the overall cost of the device.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Sorin and in further view of Hadaschik (US 2015/0360080, previously cited).5	Regarding claim 16, Wong in view of Sorin teaches the fabric of claim 1, as discussed above. 	Wong in view of Sorin does not explicitly teach at least one discrete device disposed within the device fiber body comprises a transistor.	Hadaschik teaches at least one discrete device disposed within the device fiber body comprises a transistor (paragraph 0139).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Wong in view of Sorin and Hadaschik, because such a combination augments the functionality of the textile (paragraph 0002 of Hadaschik).	Regarding claim 18, Hadaschik further teaches at least one discrete device disposed within the device fiber body comprises a monitoring device of a bodily function (paragraph 0139).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12-32 have been considered but are moot in view of the new grounds of rejection. New reference Sorin has been used to teach the newly added limitations. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.6
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Response to Restriction dated 8/5/20. See also Non-final Office Action dated 10/20/20, page 2.
        2 See full citation in the 892 form. A copy of this reference is attached to this Office Action.
        3 In addition to the cited portions, please see also the associated figures.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 In addition to the cited paragraphs, please see also the associated figures.
        6 The Examiner can also be reached at matthew.mikels@uspto.gov.